Citation Nr: 1611692	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-03 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a recurrent disorder manifested by fatigue.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's depression and anxiety.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1999 to January 2003 and from March 2006 to May 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Cleveland, Ohio, Regional Office which, in pertinent part, established service connection for depression and anxiety; assigned a 10 percent evaluation for that disability; effectuated that award as of July 6, 2010; denied service connection for PTSD, fatigue, and diabetes mellitus; and denied a TDIU.  In September 2011, the Veteran submitted a notice of disagreement (NOD) with the evaluation of his service-connected psychiatric disorder; the denial of service connection for PTSD, fatigue, and diabetes mellitus; and the denial of a TDIU.  In December 2011, the Togus, Maine, Regional Office (RO), in pertinent part, denied service connection for migraine headaches.  In February 2012, the Veteran submitted a NOD with the denial of service connection for migraine headaches.  In January 2014, the RO determined that the June 2011 rating decision was clearly and unmistakably erroneous in failing to assign June 1, 2010, as the effective date for the award of service connection for depression and anxiety and increased the initial evaluation for that disability from 10 to 30 percent.  In January 2014, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of service connection for migraine headaches; the evaluation of his depression and anxiety; and a TDIU.  In January 2014, the Veteran submitted an Appeal to the Board (VA Form 9) from the initial evaluation of his depression and anxiety and the denial of a TDIU.  

In May 2015, the Veteran submitted a Motion for Good Cause to appoint the American Legion as his accredited representative.  In December 2015, the Board granted the Veteran's motion.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran did not submit a timely substantive appeal from the denial of service connection for migraine headaches.  Therefore, the issue is not on appeal and will not be addressed below.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In his September 2011 NOD, the Veteran advanced contentions which may be reasonably construed as informal claims of entitlement to service connection for both sinusitis and bronchitis.  In June 2013, the Veteran submitted a Veteran's Application for Compensation and/or Pension (VA Form 21-526) which sought service connection for hypertension a heart disorder, and high cholesterol and to reopen his claim of entitlement to service connection for an antisocial personality disorder.  The Veteran's September 2015 Written Brief Presentation may be reasonably construed as an informal application to reopen the Veteran's claim of entitlement to service connection for migraine headaches.  The issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for migraine headaches and an antisocial personality disorder and service connection for sinusitis, bronchitis, hypertension, a heart disorder, and a recurrent disorder manifested by high cholesterol have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

PTSD, Fatigue, and Diabetes Mellitus

The Veteran has submitted a timely NOD with denial of service connection for PTSD, a recurrent disorder manifested by fatigue, and diabetes mellitus.  The AOJ has not issued a SOC which addresses those issues.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Depression and Anxiety

The Veteran asserts that his service-connected psychiatric disability is productive of severe social and occupational impairment which renders him unemployable and warrants assignment of at least a 70 percent schedular evaluation.  

Initially, the Board observes that the issue of the initial evaluation for the Veteran's depression and anxiety is inextricably intertwined with the issue of service connection for PTSD given the nature of the psychiatric disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

The Veteran was last afforded a VA psychiatric examination in December 2013.  The resulting examination report conveys that the Veteran was diagnosed with a not otherwise specified personality disorder, alcohol dependence, and major depressive disorder.  The examiner commented that: "it is the opinion of this examiner that the Veteran's ongoing abuse of alcohol coupled with his Axis II pathology are the primary contribuatants to the Veteran's occupational and social impairments;" "[u]nfortunately, because symptoms of depression and anxiety are inextricably linked with his Axis II diagnosis and ongoing abuse of alcohol, this examiner cannot differentiate which symptoms are attributable to each diagnosis;" and "[i]t is this examiner's opinion, however, that the Veteran's personality disorder NOS would impact his occupational functioning to a significant degree."  A September 2014 VA treatment record indicates that the Veteran was diagnosed with major depressive disorder and alcohol use disorder.  The Veteran's treating VA psychiatrist commented that the Veteran's "service-connected illness remain[s] intensive enough to cause permanent and total disability and to preclude you from working in a safe and effective manner" and "I would recommend you to be considered for TDIU."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the apparent increase in severity of the Veteran's service-connected psychiatric disorders, the Board finds that further VA psychiatric evaluation is necessary to resolve the issues raised by the instant appeal.  

Clinical documentation dated after September 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

TDIU

Entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected depression and anxiety after September 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after September 2014.  

3.  Schedule the Veteran for a VA psychiatric examination in order to assist in determining the nature and severity of his depression and anxiety.  The examiner is asked to express an opinion as to the impact of the Veteran's psychiatric disability upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Issue a SOC to the Veteran which addresses the issues of service connection for PTSD, a recurrent disorder manifested by fatigue, and diabetes mellitus.  The Veteran should be given the appropriate opportunity to respond to the SOC.  
5.  Then readjudicate the issues of the initial evaluation of the Veteran's depression and anxiety and a TDIU.  If the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

